Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 11, there is insufficient antecedent basis for " the tip identifier model". Please specify what is " the tip identifier model" by for example placing prior to " the tip identifier model", that is “a tip identifier model" to help establish the antecedent basis. There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 12 is rejected due to it’s dependency on claim 11.
 Regarding Claim 13, there is insufficient antecedent basis for "the identified tip occurrences". Please specify what is "the identified tip occurrences" by for example placing prior to "the identified tip occurrences", that is “a identified tip occurrences" to help establish the antecedent basis. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 19, there is insufficient antecedent basis for " the selected one or more tip occurrences". Please specify what is " the selected one or more tip occurrences" by for example placing prior to " the selected one or more tip occurrences", that is “a selected one or more tip occurrences" to help establish the antecedent basis. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7,14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070078669 A1; Dave; Kushal B. et al. (hereinafter Dave) in view of US 20200134388 A1; Rohde; Sonke (hereinafter Rohde)
Regarding claim 1, Dave teaches A method for providing information to a user relating to a point-of-interest (POI), the method comprising: receiving a query via a communication network; (Dave [0012] FIG. 2 is a flow diagram of a process for receiving and responding to requests for review summaries (tips for subject/POI))													retrieving, using a processor, information from a data storage relating to at least one POI based on the received query, (Dave [FIG.2] shows the request/query progression [0031] The source of a review is the entity to which the review was submitted. The source may be identified by the location and/or identifier of the document host 104 to which the review was submitted. [24-27 & 32-36] further elaborate on the POI/subject and corresponding tips/reviews content)				wherein the retrieved information comprises a set of retrieved POI tips relating to the at least one POI, (Dave [FIG. 2] flow 208 shows the specific content/tips from reviews [24-27 & 32-36] further elaborate on the POI/subject and corresponding tips/reviews content)									each of the set of retrieved POI tips being previously extracted from POI free-text reviews (Dave [0027] The reviews collector 114 collects reviews from documents. The reviews collector 114 parses documents and extracts the reviews, ratings, and other pertinent information (such as authors of the reviews, dates of the reviews, subjects of the reviews, etc.) from the documents. The extracted reviews are transmitted to the reviews repository 112 for storage. The documents from which the reviews collector 114 extracts reviews may be stored in the document hosts 104 and/or the document repository 116. [53-54] further elaborate on the extraction of reviews process [0023] A review includes content (e.g., comments, evaluation, opinion, etc.) [37,53,109] further elaborate on the reviews having free text)						and respectively associated in the data storage with one or more semantic categories based on a predefined tip ontology; (Dave [FIG.5] shows the categorization of the reviews/tips [0101] a review clustering module 730 that organizes reviews into clusters; [0102] a review partition module 732 that divides reviews into partitions, determines quality scores for the partitions, identifies combinations of partitions, and selects the combination with the highest combined quality score; [0103] a review selection module 734 that selects reviews based on one or more predefined criteria;)													interactively displaying the retrieved POI tips and the semantic categories associated with each of the retrieved POI tips, wherein the displayed POI tips are sorted by their associated displayed semantic categories; (Dave [FIG.2] flow 208 and 210 show the displaying and output to user [FIG.5] shows the output can be clustered/categorization and then outputted to the user  [0035] A response including content from the selected subset is generated (208). The response is transmitted to the client 102 (210). The client 102, upon receiving the response, renders the response in a client application, such as a web browser, for presentation to the user )				Dave lacks explicitly teaching of generating, using the processor, a user interface; and transmitting the generated user interface to a computing device of the user via the communication network for display on the computing device.				Rohde teaches generating, using the processor, a user interface; and transmitting the generated user interface to a computing device of the user via the communication network for display on the computing device. (Rohde [0042] This disclosure then describes, with reference to FIGS. 19-21, example techniques for automatically generating user interfaces using known component types. Techniques for automatically generating an interface [198] may receive a request to generate a user interface, where the request specifies an input data set 2310. Interface generator module 130 may then automatically select (e.g., using component selection module 1930) various suggested component types to use to display the input data set 2310...generate representative components (e.g., components 2402-2406) corresponding to the suggested component types, and may cause display of the interface 2400 that includes the representative components 2402-2406 to a user. [FIG.1] shows corresponding flow of system for generation of UI [FIG. 19] shows the customization ability for the UI)								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Dave’s methods and make the addition of Rohde in order to help improve the overall user experience via enhanced interfacing methods (Rohde [0040] In various embodiments, the disclosed techniques may allow entities to automatically generate user interfaces without requiring knowledge of design or coding techniques. Further, the disclosed techniques may advantageously improve existing user interface technology, including automating design tasks that were previously performed manually, in a new way (e.g., using component-based techniques). These techniques may improve user interface flexibility and functionality, in various embodiments  [FIG.1] shows corresponding flow))
Corresponding system claim 14 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Dave [FIG.7] shows corresponding hardware components)
Corresponding product claim 20 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Dave [FIG.7] shows corresponding hardware components [0107] Each of the above identified elements may be stored in one or more of the previously mentioned memory devices, and corresponds to a set of instructions for performing a function described above. The above identified modules or programs (i.e., sets of instructions) need not be implemented as separate software programs, procedures or modules, and thus various subsets of these modules may be combined or otherwise re-arranged in various embodiments. In some embodiments, memory 712 may store a subset of the modules and data structures identified above. Furthermore, memory 712 may store additional modules and data structures not described above.)
Regarding claim 2, Dave and Rohde teach The method of claim 1, wherein each of the displayed semantic categories in the user interface is selectable to display one or more of the retrieved POI tips associated with the respective displayed semantic category. (Rohde [198] where the request specifies an input data set 2310. Interface generator module 130 may then automatically select (e.g., using component selection module 1930) various suggested component types to use to display the input data set 2310. Further, in various embodiments, module 130 may automatically generate representative components corresponding to the suggested component types, and may cause display of the interface 2400 that includes the representative components 2402-2406 to a user. The user may then select one or more of the suggested components 2402-2406 to use to display the input data set 2310. [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)
Regarding claim 3, Dave and Rohde teach The method of claim 1, wherein each of the displayed POI tips comprises a text snippet including a tip target; (Dave [19] The summary may include a sample of reviews for the subject. However, merely choosing reviews at random for inclusion in the sample is not very helpful to the user. The disclose embodiments select reviews for inclusion in a reviews sample based on predefined, non-random criteria and selects text from a review for use in a snippet of the review.[26]  The reviews server 110 generates responses that include reviews and/or snippets of reviews for transmission to the clients 102 [92 & 109] further elaborates on the snippet analysis in reviews/tips)							wherein the text snippet further comprises either a source sentence from the POI free-text review from which the displayed POI tip was extracted or a predefined number of words surrounding the tip target from the POI free-text review from which the displayed POI tip was extracted; (Dave [0080] each sentence of the review is a partition of the review. Sentences in the review may be identified based on sentence delimiters such as periods. [0087] Combinations of the review sentences are identified (608). Each combination includes one or more consecutive sentences of the review that satisfies predefined length criteria. In some embodiments, the length criteria are that the length of the combination is equal to a predefined maximum snippet length (which may be based on a word count or a character count) or exceeds the maximum snippet length by a portion of the last sentence in the combination [92 & 109] further elaborates on the snippet analysis in reviews/tips)			wherein the text snippet is selectable to display an expanded portion of the POI free-text review from which the displayed POI tip was extracted; (Rohde [198] where the request specifies an input data set 2310. Interface generator module 130 may then automatically select (e.g., using component selection module 1930) various suggested component types to use to display the input data set 2310. Further, in various embodiments, module 130 may automatically generate representative components corresponding to the suggested component types, and may cause display of the interface 2400 that includes the representative components 2402-2406 to a user. The user may then select one or more of the suggested components 2402-2406 to use to display the input data set 2310. [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)							and wherein an appearance of the displayed tip target is visibly distinct from other portions of the displayed text snippet. (Rohde  [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)
Regarding claim 4, Dave and Rohde teach The method of claim 3, wherein the text snippet is further selectable to display at least one of a date or author of the POI free-text review from which the displayed POI tip was extracted. (Dave [0027] The reviews collector 114 collects reviews from documents. The reviews collector 114 parses documents and extracts the reviews, ratings, and other pertinent information (such as authors of the reviews, dates of the reviews, subjects of the reviews, etc.) from the documents.[0032]  class of subjects and the subject type (i.e., whether the subject or class of subjects is a product, product provider, etc.) for each review. The reviews repository 112 may also store the source, the author, and the date for each review.) --- (Rohde  [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)
Regarding claim 5, Dave and Rohde teach The method of claim 1, wherein the user interface comprises: a first user interface portion displaying the retrieved information other than the retrieved POI tips and the semantic categories associated with each of the retrieved POI tips; (Rohde  [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)					and a second user interface portion interactively displaying the retrieved POI tips and the semantic categories associated with each of the retrieved POI tips (Rohde  [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)					
Regarding claim 6, Dave and Rohde teach The method of claim 5, wherein the first user interface portion and the second user interface portion are concurrently displayed in the user interface; and wherein, in the second user interface portion, the retrieved POI tips (Rohde  [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)							and a second user interface portion interactively displaying the retrieved POI tips and the semantic categories associated with each of the retrieved POI tips. (Rohde  [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)
Regarding claim 7, Dave and Rohde teach The method of claim 6, wherein the user interface further comprises an interactive widget for receiving feedback for one or more of the displayed tips within each of the associated displayed semantic categories. (Rohde [180] The interface generator module 130 may include an artificial intelligence engine to improve component type selection and formatting based on user interaction with generated interfaces for predicted tasks and/or administrator feedback. [189] As described in more detail below with reference to FIGS. 23-25, various embodiments may utilize user feedback as training data to further refine one or more machine learning modules [193-201] further elaborates on integrating user feedback)
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070078669 A1; Dave; Kushal B. et al. (hereinafter Dave) in view of US 20200134388 A1; Rohde; Sonke (hereinafter Rohde) and US 20190361987 A1; Qiao; Qifeng et al. (hereinafter Qiao). 
Regarding claim 8, Dave and Rohde teach The method of claim 7, wherein the tips within a category are further sortable								The combination lack explicitly teaching by a relevance score that is calculated at least partially based on the received feedback. by a relevance score that is calculated at least partially based on the received feedback.								Qiao teaches by a relevance score that is calculated at least partially based on the received feedback (Qiao [0032] At Block 330, a helpfulness score for each review is generated. The machine learning system may determine a review helpfulness score based, for example, on feedback obtained from a user(s) of the review. The user(s) of the review may be a plurality of users that have viewed the review on their client devices and have provided feedback on the review. For example, a user may mark a review as helpful or not helpful, or may mark a review based on a helpfulness scale (for instance, on a scale of zero to ten). The feedback may be obtained in response to the presentation of the review to the user. Feedback from multiple users may be used to produce a cumulative helpfulness score. For example, the feedback for a review from multiple users may be averaged to produce the cumulative helpfulness score.)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Qiao to improve quality of the system by adding a process in which user feedback can be integrated to improve the output (Qiao [0032] At Block 330, a helpfulness score for each review is generated. The machine learning system may determine a review helpfulness score based, for example, on feedback obtained from a user(s) of the review. The user(s) of the review may be a plurality of users that have viewed the review on their client devices and have provided feedback on the review. For example, a user may mark a review as helpful or not helpful, or may mark a review based on a helpfulness scale (for instance, on a scale of zero to ten). The feedback may be obtained in response to the presentation of the review to the user. Feedback from multiple users may be used to produce a cumulative helpfulness score. For example, the feedback for a review from multiple users may be averaged to produce the cumulative helpfulness score.)
Claims 9-12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070078669 A1; Dave; Kushal B. et al. (hereinafter Dave) in view of US 20200134388 A1; Rohde; Sonke (hereinafter Rohde) and US 20190005027 A1; He; Yifan et al. (hereinafter He)
Regarding claim 9, Dave and Rohde teach The method of claim 1, further comprising: retrieving, using the processor, a plurality of POI free-text reviews; (Dave [0027] The reviews collector 114 collects reviews from documents. The reviews collector 114 parses documents and extracts the reviews, ratings, and other pertinent information (such as authors of the reviews, dates of the reviews, subjects of the reviews, etc.) from the documents. The extracted reviews are transmitted to the reviews repository 112 for storage. The documents from which the reviews collector 114 extracts reviews may be stored in the document hosts 104 and/or the document repository 116.[37,53,109] further elaborate on the reviews having free text )			the combination lack explicitly teaching identifying tip occurrences in each of the retrieved plurality of POI free-text reviews using a natural language processing model; associating the identified tip occurrences with the at least one stored semantic category using the natural language processing model; and storing the identified tip occurrences and their association with the at least one stored semantic category to provide the extracted POI tips												However He teaches identifying tip occurrences in each of the retrieved plurality of POI free-text reviews using a natural language processing model; (He [0031] automated aspect-level sentiment analysis operations described herein. In some embodiments, the server 120 is formed from a cluster of multiple computing devices. In the embodiment of FIG. 1, the server 120 executes stored program instructions to implement an aspect-level sentiment analysis system 128. The aspect-level sentiment analysis system 128 uses a database of rhetorical rules 124 to identify the rhetorical structure of different spans of text in each review that is received from the web 102. As described in further detail below, the sentiment analysis system 128 uses the rhetorical rules 124 to identify statements in each review [0023] A review includes content (e.g., comments, evaluation, opinion, etc.)) 									associating the identified tip occurrences with the at least one stored semantic category using the natural language processing model; (He [0005] data that contain sentiments of users towards restaurants, which enables a machine learning process to generate a sentiment analysis model to evaluate the positive or negative sentiments towards specific aspects of additional restaurant reviews [31-32 &45] further elaborates on using the sentiment analysis system/natural language processing model)		and storing the identified tip occurrences and their association with the at least one stored semantic category to provide the extracted POI tips (He [0033] performs review collection (block 204) to receive product review data from the web 102 or other suitable online information sources. The system 100 receives at least one review, although in some practical embodiments the system 100 receives a large number of reviews to produce an aspect-level sentiment analysis that reflects the aggregate sentiments taken from a large number of reviews. The review collection 204 collects and stores user reviews, ratings associated with the reviews, and product information from the web 102. The review collection 204 serves two purposes)		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of He in order to improve the accuracy of the system via sentiment analysis methods (He [0005] sentiment analysis model in a different domain, such as consumer electronics, the annotated training data pertaining to the restaurant domain do not provide relevant information that produces a useful aspect-level model to identify the sentiments towards consumer electronics. Instead, the same manual annotation process must be applied to a large set of reviews that are relevant to the domain of consumer electronics to provide training data to generate a useful sentiment analysis model for the consumer electronics domain. Given these drawbacks of the prior art, improvements to sentiment analysis systems and methods that reduce the requirements for human annotation to generate trained sentiment analysis models would be beneficial.[0046] In the embodiments described herein, the system 100 trains a classifier to improve the accuracy of sentiment detection for each aspect because the classifier also extracts additional latent linguistic features from the text spans in the training data that may not be fully described by the rhetorical rules. Thus, the system 100 uses the rhetorical rules as a mechanism to identify spans of text to use as training data for the different identified aspects, and the training process enables the classifier to extract additional latent features in the text of the training data to improve the accuracy of sentiment detection)
Regarding claim 10, Dave, Rohde, and He teach The method of claim 9, wherein the natural language processing model comprises a neural network. (He [0002] This disclosure relates generally to the fields of natural language processing (NLP), sentiment analysis, and human machine interaction (HMI) and, more specifically, to methods and systems for the automated generation of trained sentiment analysis models for a domain without requiring manual annotation of a training set in that domain. [0005] a training data set for one domain includes manually annotated data that contain sentiments of users towards restaurants, which enables a machine learning process to generate a sentiment analysis model to evaluate the positive or negative sentiments towards specific aspects of additional restaurant reviews.)			
Regarding claim 11, Dave, Rohde, and He teach The method of claim 9, further comprising, for each of the retrieved plurality of POI free-text reviews: preprocessing the POI free-text review (Dave [0050] detection of sentences in a review may be based on a detection of sentence delimiters, such as periods in the review. In some embodiments, reviews may be evaluated for adherence to additional indication of grammatical quality, such as subject-verb agreement, absence of run-on sentences or fragments, and so forth. In some embodiments, evaluation of the grammar and capitalization of a review may be performed with the aid of a grammar checker, which is well known in the art and need not be further described.)					to generate one or more input words; feeding each of the generated one or more input words into the tip identifier model; (He [0038] The rule extraction process scores these rules by their probability of occurrence in positive/negative sentiment expressions, where the sentiments are identified using the in-domain annotation data. The input is the in-domain user reviews collected by the user review collection component and then processed by the aspect detection component and the in-domain system. In other words, the input of this component is user reviews with aspects and their associated sentiments detected.[0047]  parses the reviews to generate rhetorical tree structures with text spans that include the identified aspects and additional text that may express a sentiment towards the aspect, and uses the text span that includes the aspect as input to the trained classifier in the aspect-level sentiment analysis system 128. The trained classifier generates an output that identifies the positive or negative sentiment for the particular aspect in the review.)				generating, by the tip identifier model, a prediction score for each of the at least one stored semantic categories; (Dave [0054] For any identified review, a frequency for each distinct word in the review is determined and multiplied by the IDF for that word. The word value sub-score for the review is: WV R = w .di-elect cons. R .times. f w , R .times. log .times. .times. IDF w ##EQU3## where WV.sub.R is the word value sub-score for review R,f .sub.w,R is the number of occurrences (term frequency, or "TF") of distinct word w in review R, and log IDF.sub.w is the logarithm of the IDF value for word w. The IDF values for words w are taken from a table of IDF values appropriate for the subject type of the review. For example, if the subject of review R is a product, the IDF.sub.w values are taken from the IDF values table for product reviews. [71-74] details on the input words and corresponding clustering/categorization [92-93] focuses on the corresponding scoring)									and associating the input word with one or more of the at least one stored semantic categories based on the prediction score. (Dave [0054] For any identified review, a frequency for each distinct word in the review is determined and multiplied by the IDF for that word. The word value sub-score for the review is: WV R = w .di-elect cons. R .times. f w , R .times. log .times. .times. IDF w ##EQU3## where WV.sub.R is the word value sub-score for review R,f .sub.w,R is the number of occurrences (term frequency, or "TF") of distinct word w in review R, and log IDF.sub.w is the logarithm of the IDF value for word w. The IDF values for words w are taken from a table of IDF values appropriate for the subject type of the review. For example, if the subject of review R is a product, the IDF.sub.w values are taken from the IDF values table for product reviews. [71-74] details on the input words and corresponding clustering/categorization [92-93] focuses on the corresponding scoring)
Regarding claim 12, Dave, Rohde, and He teach The method of claim 11, wherein the displayed tips within each of the associated displayed semantic categories are sortable by one or more of a review date/time or a relevance score based on the prediction score. (Dave [0058] Reviews are selected based on the quality scores (406). The reviews with the highest quality scores are selected. Reviews may be selected on a per source basis or from the corpus as a whole. If reviews are selected on a per source basis, a number of the highest scoring reviews for each source are selected. For example, the 10 highest scoring reviews may be selected per source. In some embodiments, the selection is performed by sorting the reviews by quality scores and reviews are taken from the highest scoring reviews until the desired number of reviews has been selected. [81] further elaborates)
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070078669 A1; Dave; Kushal B. et al. (hereinafter Dave) in view of US 20200134388 A1; Rohde; Sonke (hereinafter Rohde), US 20190361987 A1; Qiao; Qifeng et al. (hereinafter Qiao), and  US 20210110439 A1; Jayne; Mark et al. (hereinafter Jayne) 
Regarding claim 13, Dave and Rohde teach The method of claim 1, further comprising: selecting one or more of the identified tip occurrences based on the calculated relevance score; (Dave [0058] Reviews are selected based on the quality scores (406). The reviews with the highest quality scores are selected. Reviews may be selected on a per source basis or from the corpus as a whole. If reviews are selected on a per source basis, a number of the highest scoring reviews for each source are selected. For example, the 10 highest scoring reviews may be selected per source. In some embodiments, the selection is performed by sorting the reviews by quality scores and reviews are taken from the highest scoring reviews until the desired number of reviews has been selected. [59-61] further elaborates)						the combination lack explicitly and orderly teaching receiving feedback for one or more of the displayed tips; calculating a relevance score for the one or more of the displayed tips at least partially based on the received feedback; generating augmented training data including the selected one or more tip occurrences; and retraining the tip identifier model using the generated augmented training data.					However Qiao teaches receiving feedback for one or more of the displayed tips; calculating a relevance score for the one or more of the displayed tips at least partially based on the received feedback; (Qiao [0032] At Block 330, a helpfulness score for each review is generated. The machine learning system may determine a review helpfulness score based, for example, on feedback obtained from a user(s) of the review. The user(s) of the review may be a plurality of users that have viewed the review on their client devices and have provided feedback on the review. For example, a user may mark a review as helpful or not helpful, or may mark a review based on a helpfulness scale (for instance, on a scale of zero to ten). The feedback may be obtained in response to the presentation of the review to the user. Feedback from multiple users may be used to produce a cumulative helpfulness score. For example, the feedback for a review from multiple users may be averaged to produce the cumulative helpfulness score.)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Qiao to improve quality of the system by adding a process in which user feedback can be integrated to improve the output (Qiao [0032] At Block 330, a helpfulness score for each review is generated. The machine learning system may determine a review helpfulness score based, for example, on feedback obtained from a user(s) of the review. The user(s) of the review may be a plurality of users that have viewed the review on their client devices and have provided feedback on the review. For example, a user may mark a review as helpful or not helpful, or may mark a review based on a helpfulness scale (for instance, on a scale of zero to ten). The feedback may be obtained in response to the presentation of the review to the user. Feedback from multiple users may be used to produce a cumulative helpfulness score. For example, the feedback for a review from multiple users may be averaged to produce the cumulative helpfulness score.)										the combination still lack explicitly teaching generating augmented training data including the selected one or more tip occurrences; and retraining the tip identifier model using the generated augmented training data.							However Jayne teaches generating augmented training data including the selected one or more tip occurrences; and retraining the tip identifier model using the generated augmented training data. ( Jayne [0081] Next we describe techniques for training the space classification and feature extraction machine learning models, such as the neural network models 300 and 350 described above with reference to FIGS. 3A and 3B. In particular, we describe below: (1) techniques for generating, labeling, and augmenting training data; (2) techniques for training the neural networks using the training data; (3) techniques for improving the quality of training data (and retraining the machine learning models based on the improved training data); and (4) computational aspects of training the machine learning models described herein and using the trained machine learning models to process images of a home. )				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Jayne in order to improve the overall quality of the system output via machine learning model methods ( Jayne [0081] Next we describe techniques for training the space classification and feature extraction machine learning models, such as the neural network models 300 and 350 described above with reference to FIGS. 3A and 3B. In particular, we describe below: (1) techniques for generating, labeling, and augmenting training data; (2) techniques for training the neural networks using the training data; (3) techniques for improving the quality of training data (and retraining the machine learning models based on the improved training data); and (4) computational aspects of training the machine learning models described herein and using the trained machine learning models to process images of a home. )
Regarding claim 19, Dave and Rohde teach The system of claim 15, wherein the second user interface portion further comprises, for each of the displayed POI tips, an interactive widget for receiving feedback for the displayed POI tip; (Rohde [180] The interface generator module 130 may include an artificial intelligence engine to improve component type selection and formatting based on user interaction with generated interfaces for predicted tasks and/or administrator feedback. [189]  As described in more detail below with reference to FIGS. 23-25, various embodiments may utilize user feedback as training data to further refine one or more machine learning modules [193-201] further elaborates on integrating user feedback)			select one or more of the identified tip occurrences based on the calculated relevance score; (Dave [0058] Reviews are selected based on the quality scores (406). The reviews with the highest quality scores are selected. Reviews may be selected on a per source basis or from the corpus as a whole. If reviews are selected on a per source basis, a number of the highest scoring reviews for each source are selected. For example, the 10 highest scoring reviews may be selected per source. In some embodiments, the selection is performed by sorting the reviews by quality scores and reviews are taken from the highest scoring reviews until the desired number of reviews has been selected. [59-61] further elaborates)							the combination lack explicitly teaching and wherein the tip identifier module is further configured to: calculate a relevance score for the one or more of the displayed tips at least partially based on the received feedback; generate augmented training data including the selected one or more tip occurrences; and retrain the natural language processing model using the generated augmented training data.					Qiao teaches wherein the tip identifier module is further configured to: calculate a relevance score for the one or more of the displayed tips at least partially based on the received feedback (Qiao [0032] At Block 330, a helpfulness score for each review is generated. The machine learning system may determine a review helpfulness score based, for example, on feedback obtained from a user(s) of the review. The user(s) of the review may be a plurality of users that have viewed the review on their client devices and have provided feedback on the review. For example, a user may mark a review as helpful or not helpful, or may mark a review based on a helpfulness scale (for instance, on a scale of zero to ten). The feedback may be obtained in response to the presentation of the review to the user. Feedback from multiple users may be used to produce a cumulative helpfulness score. For example, the feedback for a review from multiple users may be averaged to produce the cumulative helpfulness score.)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Qiao to improve quality of the system by adding a process in which user feedback can be integrated to improve the output (Qiao [0032] At Block 330, a helpfulness score for each review is generated. The machine learning system may determine a review helpfulness score based, for example, on feedback obtained from a user(s) of the review. The user(s) of the review may be a plurality of users that have viewed the review on their client devices and have provided feedback on the review. For example, a user may mark a review as helpful or not helpful, or may mark a review based on a helpfulness scale (for instance, on a scale of zero to ten). The feedback may be obtained in response to the presentation of the review to the user. Feedback from multiple users may be used to produce a cumulative helpfulness score. For example, the feedback for a review from multiple users may be averaged to produce the cumulative helpfulness score.)										the combination lack explicitly teaching generate augmented training data including the selected one or more tip occurrences; and retrain the natural language processing model using the generated augmented training data.					Jayne teaches generate augmented training data including the selected one or more tip occurrences; and retrain the natural language processing model using the generated augmented training data. ( Jayne [0081] Next we describe techniques for training the space classification and feature extraction machine learning models, such as the neural network models 300 and 350 described above with reference to FIGS. 3A and 3B. In particular, we describe below: (1) techniques for generating, labeling, and augmenting training data; (2) techniques for training the neural networks using the training data; (3) techniques for improving the quality of training data (and retraining the machine learning models based on the improved training data); and (4) computational aspects of training the machine learning models described herein and using the trained machine learning models to process images of a home. )				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Jayne in order to improve the overall quality of the system output via machine learning model methods ( Jayne [0081] Next we describe techniques for training the space classification and feature extraction machine learning models, such as the neural network models 300 and 350 described above with reference to FIGS. 3A and 3B. In particular, we describe below: (1) techniques for generating, labeling, and augmenting training data; (2) techniques for training the neural networks using the training data; (3) techniques for improving the quality of training data (and retraining the machine learning models based on the improved training data); and (4) computational aspects of training the machine learning models described herein and using the trained machine learning models to process images of a home. )
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070078669 A1; Dave; Kushal B. et al. (hereinafter Dave) in view of US 20200134388 A1; Rohde; Sonke (hereinafter Rohde), and US 20140244651 A1; Liu; Winston Yonglong (hereinafter Liu)
Regarding claim 15, Dave and Rohde teach The system of claim 14, … wherein, for each of the at least one POI, the retrieved information from the information retrieval module further comprises standard POI information relating to the at least one POI; (Dave [FIG. 2] flow 208 shows the specific content/tips from reviews [24-27 & 32-36] further elaborate on the POI/subject and corresponding tips/reviews content)											wherein the user interface generated by the POI detail interface module further interactively displays the standard POI information in a first user interface portion of the user interface; (Rohde [198] where the request specifies an input data set 2310. Interface generator module 130 may then automatically select (e.g., using component selection module 1930) various suggested component types to use to display the input data set 2310. Further, in various embodiments, module 130 may automatically generate representative components corresponding to the suggested component types, and may cause display of the interface 2400 that includes the representative components 2402-2406 to a user. The user may then select one or more of the suggested components 2402-2406 to use to display the input data set 2310. [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)													wherein the user interface generated by the POI detail interface module displays the retrieved POI tips and the semantic categories associated with each of the retrieved POI tips in a second user interface portion of the user interface in which the retrieved POI tips and the semantic categories associated with each of the retrieved POI tips are initially hidden until the second user interface portion is selected. (Rohde [198] where the request specifies an input data set 2310. Interface generator module 130 may then automatically select (e.g., using component selection module 1930) various suggested component types to use to display the input data set 2310. Further, in various embodiments, module 130 may automatically generate representative components corresponding to the suggested component types, and may cause display of the interface 2400 that includes the representative components 2402-2406 to a user. The user may then select one or more of the suggested components 2402-2406 to use to display the input data set 2310. [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)					The combination lack explicitly and orderly teaching wherein the retrieved information from the information retrieval module comprises a set of matching POIs corresponding to the received query, the set of matching POIs including the at least one POI;														However Liu teaches wherein the retrieved information from the information retrieval module comprises a set of matching POIs corresponding to the received query, the set of matching POIs including the at least one POI; (Liu [0041] The display interface 202 can provide query results 230, which can include a first location 216 that matches the search the specific entry 214, a second location 218 that matches the specific entry 214, or an additional location 220 that also matches the specific entry 213. The query results 230 can be also be dependent upon a current location 240 of the first device 102.)									Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Liu's category querying methods in order to help create a more efficient system via a more organized method of searching (Liu [0005] Thus, a need still remains for a navigation system with improved search and information organization capability that provides current and updated information when a user enters a search query or search entry into a navigation system. In view of the ever-increasing commercial competitive pressures, along with growing consumer expectations and the diminishing opportunities for meaningful product differentiation in the marketplace, it is critical that answers be found for these problems. Additionally, the need to reduce costs, improve efficiencies and performance, and meet competitive pressures adds an even greater urgency to the critical necessity for finding answers to these problems. [0131] Another important aspect of the present invention is that it valuably supports and services the historical trend of reducing costs by automating process, simplifying systems, and increasing performance.)
Regarding claim 16, Dave, Rohde, and Liu teach The system of claim 15, wherein the front-end further comprises: a matching POI interface module configured to generate and transmit a matching POI user interface interactively displaying at least a portion of the retrieved set of matching POIs, the displayed matching POIs being selectable; (Rohde [198] where the request specifies an input data set 2310. Interface generator module 130 may then automatically select (e.g., using component selection module 1930) various suggested component types to use to display the input data set 2310. Further, in various embodiments, module 130 may automatically generate representative components corresponding to the suggested component types, and may cause display of the interface 2400 that includes the representative components 2402-2406 to a user. The user may then select one or more of the suggested components 2402-2406 to use to display the input data set 2310. [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)													wherein the POI detail interface module is configured to generate and transmit the user interface for the at least one POI in response to the at least one POI being selected in the matching POI user interface. (Rohde [198] where the request specifies an input data set 2310. Interface generator module 130 may then automatically select (e.g., using component selection module 1930) various suggested component types to use to display the input data set 2310. Further, in various embodiments, module 130 may automatically generate representative components corresponding to the suggested component types, and may cause display of the interface 2400 that includes the representative components 2402-2406 to a user. The user may then select one or more of the suggested components 2402-2406 to use to display the input data set 2310. [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)
Regarding claim 17, Dave, Rohde, and Liu teach The system of claim 16, wherein at least one of the first user interface portion, the second user interface portion, or the matching POI interactive user interface is collapsible and expandable. (Rohde [198] where the request specifies an input data set 2310. Interface generator module 130 may then automatically select (e.g., using component selection module 1930) various suggested component types to use to display the input data set 2310. Further, in various embodiments, module 130 may automatically generate representative components corresponding to the suggested component types, and may cause display of the interface 2400 that includes the representative components 2402-2406 to a user. The user may then select one or more of the suggested components 2402-2406 to use to display the input data set 2310. [52, 102,141, FIG. 2B] show the ability to have a customized user interface which can entail taking data (reviews/tips and corresponding categorization) from prior art Dave and implementing into the user interface [FIG. 19] further shows the customization ability for the UI)
Regarding claim 18, Dave, Rohde, and Liu teach The system of claim 16, wherein the back-end further comprises: a map service module configured to generate a map interface comprising a visualization of one or more of the matching POIs in the matching POI user interface. (Rohde [0143] In some embodiments, for comparing bounding boxes and/or visual representations, a geospatial database may be used. For example, the database may store existing components and may be queried to detect similarities between stored components and a provided component. [150] bounding boxes of visual representations of the element or points associated with such visual representations.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183